Title: From Thomas Jefferson to John Adams, 27 November 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Nov. 27. 1785.

Your favor of the 5th. came to hand yesterday, and Colo. Smith and Colo. Humphries (by whom you will receive one of the 19th. from me) being to set out tomorrow, I hasten to answer it. I sincerely rejoice that Portugal is stepping forward in the business of treaty, and that there is a probability that we may at length do something under our commissions which may produce a solid benefit to our constituents. I as much rejoice that it is not to be negociated through the medium of the torpid uninformed machine at first made use of. I conjecture from your relation of the conference with the Chevalier de Pinto that he is well informed and sensible. So much the better. It is one of those cases (perhaps no others exist) where the better the interests of the two parties are understood, the broader will be the bottom on which they will connect them.
To the very judicious observations on the subjects of the conference which were made by you, I have little to add.
1. Flour. It may be observed that we can sell them the flour ready manufactured for much less than the wheat of which it is made. In carrying to them wheat, we carry also the bran, which does not pay it’s own freight. In attempting to save and transport wheat to them, much is lost by the weavil, and much spoiled by heat in the hold of the vessel. This loss must be laid on the wheat which gets safe to market, where it is paid by the consumer. Now this is much more than the cost of manufacturing it with us, which would prevent that loss. I suppose the cost of manufacturing does not exceed seven per cent on the value. But the loss by the weavil, and damage on ship board amount to much more. Let them buy of us as much wheat as will make a hundred weight of flour. They will find that they have paid more for the wheat than we should have asked for the flour, besides having lost the labour of their mills in grinding it. The obliging us therefore to carry it to them in the form of wheat, is a useless loss to both parties.

Iron. They will get none from us. We cannot make it in competition with Sweden or any other nation of Europe where labour is so much cheaper.
Wines. The strength of the wines of Portugal will give them always an almost exclusive possession of a country where the summers are so hot as in America. The present demand will be very great if they will enable us to pay for them; but if they consider the extent and rapid population of the United states they must see that the time is not distant when they will not be able to make enough for us, and that it is of great importance to avail themselves of the prejudices already established in favor of their wines and to continue them by facilitating the purchase. Do this and they need not care for the decline of their use in England. They will be independant of that country.
Salt. I do not know where the Northern states supplied themselves with salt, but the Southern ones took great quantities from Portugal.
Cotton and wool. The Southern states will take manufactures of both: the Northern will take both the manufactures and raw materials.
East-India goods of every kind. Philadelphia and New York have begun a trade to the East Indies. Perhaps Boston may follow their example. But their importations will be sold only to the country adjacent to them. For a long time to come the states south of the Delaware will not engage in a direct commerce with the East Indies. They neither have nor will have ships or seamen for their other commerce. Nor will they buy East India goods of the Northern states. Experience shews that the states never bought foreign goods of one another. The reasons are that they would, in so doing, pay double freight and charges, and again that they would have to pay mostly in cash what they could obtain for commodities in Europe. I know that the American merchants have looked with some anxiety to the arrangements to be taken with Portugal in expectation that they could get their E. India articles on better and more convenient terms, and I am of opinion Portugal will come in for a good share of this traffic with the Southern states, if they facilitate our paiments.
Coffee. Can they not furnish us of this article from Brazil?
Sugar. The Brazil sugars are esteemed with us more than any other.
Chocolate. This article when ready made, and also the Cacao  becomes so soon rancid, and the difficulties of getting it fresh have been so great in America that it’s use has spread but little. The way to increase it’s consumption would be to permit it to be brought to us immediately from the country of it’s growth. By getting it good in quality, and cheap in price, the superiority of the article both for health and nourishment will soon give it the same preference over tea and coffee in America, which it has in Spain where they can get it by a single voiage, and of course while it is sweet. The use of the sugars, coffee, and cotton of Brazil would also be much extended by a similar indulgence.
Ginger and spices from the Brazils, if they had the advantage of a direct transportation might take place of the same articles from the E. Indies.
Ginseng. We can furnish them with enough to supply their whole demand for the E. Indies.
They should be prepared to expect that in the beginning of this commerce more money will be taken by us, than after a while. The reasons are that our heavy debt to Gr. Britain must be paid before we shall be masters of our own returns, and again that habits of using particular things are produced only by time and practice.
That as little time as possible may be lost in this negociation I will communicate to you at once my sentiments as to the alterations in the draught sent them, which will probably be proposed by them, or which ought to be proposed by us, noting only those articles.
Art. 3. They will probably restrain us to their dominions in Europe. We must expressly include the Azores, Madeiras, and Cape du verd islands some of which are deemed to be in Africa. We should also contend for an access to their possessions in America according to the gradation in the 2d. article of our instructions of May 7. 1784. But if we can obtain it in no one of these forms, I am of opinion we should give it up.
Art. 4. This should be put into the form we gave it in the draught sent you by Doctr. Franklin and myself for Great Britain. I think we had not reformed this article when we sent our draught to Portugal. You know the Confederation renders the reformation absolutely necessary; a circumstance which had escaped us at first.
Art. 9. Add from the British draught the clause about wrecks.
Art. 13. The passage ‘Nevertheless &c. to run as in the British draught.
Art. 18. After the word ‘accident’ insert ‘or wanting supplies of provisions or other refreshments,’ and again instead of ‘take refuge’  insert ‘come’ and after ‘of the other’ insert ‘in any part of the world.’ The object of this is to obtain leave for our whaling vessels to refit and refresh on the coast of the Brazils, an object of immense importance to that class of our vessels. We must acquiesce under such modifications as they may think necessary for regulating this indulgence, in hopes to lessen them in time, and to get a pied-à-terre in that country.
Art. 19. Can we get this extended to the Brazils? It would be precious in case of a war with Spain.
Art. 23. Between ‘places’ and ‘whose’ insert ‘and in general all others’ as in the British draught.
Art. 24. for ‘necessaries’ substitute ‘comforts.’
Art. 25. add ‘but if any such Consuls shall exercise commerce &c. as in the British draught.
We should give to Congress as early notice as possible of the reinstitution of this negociation, because in a letter by a gentleman who sailed from Havre the 10th. inst. I communicated to them the answer of the Portuguese minister through the Ambassador here, which I sent to you. They may in consequence be taking other arrangements which might do injury. The little time which now remains of the continuance of our commissions should also be used with the Chevalr. de Pinto to hasten the movements of his court.
But all these preparations for trade with Portugal will fail in their effect unless the depredations of the Algerines can be prevented. I am far from confiding in the measures taken for this purpose. Very possibly war must be recurred to. Portugal is in war with them. Suppose the Chevalier de Pinto was to be sounded on the subject of an union of force, and even a stipulation for contributing each a certain force to be kept in constant cruize. Such a league once begun, other nations would drop into it one by one. If he should seem to approve it, it might then be suggested to Congress, who, if they should be forced to try the measure of war, would doubtless be glad of such an ally. As the Portuguese negociation should be hastened, I suppose our communications must often be trusted to the post, availing ourselves of the cover of our cypher. I am with sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

